UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Argued October 4, 2006
                            Decided November 1, 2006

                                      Before

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 06-1109

DOMNICA BERINDE and                            Petition for Review of an Order of
VASILE BERINDE,                                the Board of Immigration Appeals
          Petitioners,
                                               Nos. A79 772 290, A78 408 146
      v.

ALBERTO R. GONZALES,
         Respondent.


                                     ORDER

       Vasile and Domnica Berinde, husband and wife and Romanian nationals,
petition for review of a Board of Immigration Appeals’ (BIA) order denying their
applications for asylum and the withholding of removal. We deny Vasile’s petition
because we lack jurisdiction to review his asylum application, and substantial
evidence supports the BIA’s finding that he failed to meet his burden of proof for
withholding of removal. Furthermore, specific, cogent reasons support the BIA’s
decision to deny Domnica’s asylum application based on her lack of credibility.
No. 06-1109                                                                     Page 2

      Vasile and Domnica attempted to enter the United States using false
documents. Vasile tried to enter through Miami using a false Austrian passport in
September 2000, while Domnica attempted to enter through San Ysidro, California
using a false green card in May 2001. They were both stopped by INS officers, who
determined that they had a credible fear of being harmed if returned to Romania
based on their political opposition to the reigning socialist party. The INS initiated
removal proceedings and their cases were consolidated for review. The Berindes
applied for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT).

       Vasile testified at his removal hearing that his difficulties began in the
1980s, during his military service, when he had a “problem” for having a postcard
sent by a friend in Italy. He was informed that it was illegal to maintain contact
with foreigners, but he did not elucidate what consequences he believed he would
face as a result of the incident.

        The Berindes continued to associate with foreigners once they married and
started a family, seeking medicine for their two daughters who were afflicted with a
genetic disorder called Werning Hoffman disease. Vasile testified that he was
prohibited from traveling abroad to help his daughters with their health problems
because he was not a member of the communist party. However, in 1989, Vasile
obtained foreign medicine for his youngest daughter through a former neighbor who
had moved to the United States, but doctors refused to administer it. Vasile
testified that, shortly thereafter, the police arrested and detained him for four days
because of this contact with his former neighbor, and that he was “pushed, hit,
swung at, and spit at by policemen” daily. (This testimony was at odds and in
conflict with his asylum application, in which he described this arrest but failed to
mention any physical abuse by the police, and with his airport screening interview
conducted upon arriving in the United States in September 2000, at which he stated
that he had never been arrested at all.) Vasile testified that both of his children
died due to Werdnig Hoffmann disease.

       Later in 1989, the communist regime was overthrown but the Berindes
continued to have problems under the new government headed by Ion Iliescu, the
leader of the Social Democratic Party of Romania (PDSR). When asked if he
participated in politics after the Romanian revolution, Vasile stated that he “was
advised to participate” in the PDSR, but refused to join. He testified that during a
PDSR meeting in January 1996, he criticized the party’s failure to fulfill its
promises to provide free hospitalization and education and to create new jobs.
Immediately following this meeting, Vasile testified, two party leaders threatened
to “destroy” him because he “tried to destroy the image of their party.” He testified
that a week later, his small furniture shop was torched and set on fire, and the fire
department determined that the blaze was intentional. Vasile blamed the PDSR
No. 06-1109                                                                     Page 3

members, although he acknowledged at the hearing that he did not witness the act
of arson.

        Shortly after the fire Vasile fled to the United States to avoid further harm,
but Domnica began encountering threats and harassment in Romania. Vasile
testified that while he lived in the United States, Domnica told him that suspicious
people followed her on the street, she received phone calls threatening “serious
problems” and demanding information regarding Vasile’s whereabouts, and there
was a break-in of their home. In 1998, in hopes that she would no longer be
targeted, they divorced.

        Vasile returned to Romania in November 1999 and reunited with Domnica
because he thought his criticism of the PDSR was long forgotten, but he
encountered more threats shortly after his arrival. Vasile testified that when he
criticized a PDSR mayor in a television interview in June 2000, a few days later
PDSR members threatened him. A week later, a drunk driver hit Vasile’s car and
Vasile sustained minor injuries. After this incident, Domnica and Vasile feared for
their safety and fled to the United States.

       Domnica’s testimony largely tracks Vasile’s. However, in her asylum
application, she stated that Vasile was “arrested and imprisoned” during his
military service and she described his 1989 detention for importing medicine for his
children as “house arrest.” Domnica’s asylum application also described Vasile as
being “heavily involved in politics.” On cross-examination, however, she backed off
from that characterization. When reminded that Vasile testified that he was only
invited to join the PDSR but declined, Domnica then explained, “no, that, that, that
was it, it was just a beginning, but he gave up on it shortly afterwards.”

        The Immigration Judge (IJ) denied the Berindes’ asylum applications
because they failed to file within one year after their respective entries into the
United States; Vasile filed his application over three years late and Domnica filed
hers a day late. See 8 U.S.C. § 1158(a)(2)(B). The IJ also denied their applications
for withholding because they failed to carry their burden of proof. The IJ noted
three inconsistencies in the Berindes’ testimony: (1) Vasile’s hearing testimony
regarding his military “problem,” which Domnica described more severely as an
arrest and imprisonment; (2) Vasile’s removal hearing testimony regarding his 1989
arrest, detention and beating, which contradicted his airport screening interview
where he denied ever being arrested; his asylum application which omitted facts
about physical abuse; and Domnica’s testimony which downplayed the event as a
house arrest; and (3) Vasile’s level of political involvement, which Domnica
described as heavy though Vasile only testified that he refused to join the PDSR,
criticized the party, and attended a couple of meetings. The IJ refused to credit the
testimony regarding the military problem and his 1989 arrest, and discredited all of
No. 06-1109                                                                    Page 4

Domnica’s testimony. The IJ expressed skepticism regarding the intentional
burning of Vasile’s shop because of the lack of corroborating evidence. The IJ
considered the Berindes’ inability to get medical treatment abroad for their
daughters and the car accident in 2000, but stated that neither incident rose to the
level of persecution. The IJ also denied relief under the CAT because the Berindes
failed to meet their burden of proof.

      The BIA adopted and affirmed the IJ’s denial of Vasile’s requests for relief.
The BIA adopted and affirmed the IJ’s opinion as to Domnica only “to the extent he
denied the respondent’s claims for relief from removal based upon her failure to
carry her burden of proof and provide credible testimony and evidence.” The BIA
further noted that, “[e]ven conceding that the respondent’s application for asylum
was timely filed,” it still failed due to her “lack of veracity.”

                                    Discussion

Vasile’s Petition for Review

      We are without jurisdiction to review the denial of Vasile’s asylum
application. To be eligible for asylum, an applicant must file his application within
one year of his entry, unless he can demonstrate “changed circumstances” or
“extraordinary circumstances” that might justify an extension of this deadline. 8
U.S.C. § 1158(a)(2)(B). Only the Attorney General, who oversees the IJs and the
BIA, can decide whether an asylum application was timely filed or whether these
exceptions apply; we are without jurisdiction to review these determinations. See 8
U.S.C. §§ 1158(a)(3); Vasile v. Gonzales, 417 F.3d 766, 768 (7th Cir. 2005). The IJ
and BIA both found Vasile’s asylum application untimely and held that an
extension of the deadline was inappropriate; thus, this court has no jurisdiction to
review Vasile’s asylum claim.

       Regarding the denial of his application for withholding, Vasile contests the
IJ’s refusal to credit his testimony regarding the 1989 arrest for importing
medicine. He argues that any discrepancies between his asylum application and
hearing testimony were insignificant because they made the same fundamental
point: “[he] was detained and beaten based on his political beliefs.”

       We review the IJ’s denial under the deferential substantial evidence
standard, and can reverse only if the evidence compels a different result. See Prela
v. Ashcroft, 394 F.3d 515, 518 (7th Cir. 2005). We may overturn an IJ’s adverse
credibility determination only if that determination is not supported by “specific,
cogent reasons” that “bear a legitimate nexus to the finding.” Gjerazi v. Gonzales,
435 F.3d 800, 807 (7th Cir. 2006) (citations and quotations omitted). If an adverse
credibility determination is based on inconsistent testimony, the discrepancies must
No. 06-1109                                                                    Page 5
go to the heart of an applicant’s claim. See Gidday v. Gonzales, 434 F.3d 543, 550
(7th Cir. 2006).

       The IJ correctly discredited Vasile’s testimony dealing with his 1989 arrest
and noted that it was “materially inconsistent” with Vasile’s asylum application and
airport screening interview. During the removal hearing, Vasile testified in detail
about the 1989 arrest, stating that he was beaten daily with rubber sticks.
However, in his asylum application, he did not mention being physically abused
apart from having his hands tied behind his back and being threatened with
beatings. Further, when he first entered the United States, Vasile told INS officers
that he had never been arrested at all. These significant inconsistencies go to the
heart of this claim, and therefore the IJ properly discredited this testimony.

        Vasile’s remaining testimony regarding the 1996 fire and the 2000 car
accident does not compel us to find him eligible for withholding of removal. To be
eligible for withholding of removal, Vasile “bears the burden of demonstrating that
loss of life or freedom is more likely than not.” Kobugabe v. Gonzales, 440 F.3d 900,
901 (7th Cir. 2006). If Vasile can establish that he has suffered past persecution on
account of his political opinion, this “may imply a future threat and so require the
agency to demonstrate that conditions have improved.” Id. See also 8 C.F.R §
1208.16(b)(1)(i). We have defined persecution as “punishment or the infliction of
harm for political, religious or other reasons that this country does not recognize as
legitimate.” Liu v. Ashcroft, 380 F.3d 307, 312 (7th Cir. 2004) (citations and
quotations omitted).

       The 1996 fire and 2000 car accident do not rise to the level of persecution.
The IJ properly noted that there is no evidence, beyond Vasile’s speculation, that
the fire was caused by the PDSR party leaders or on account of his political opinion.
See Tamas-Merca v. Reno, 222 F.3d 417, 425 (7th Cir. 2000) (affirming denial of
asylum application where evidence that government killed applicant’s children was
“too speculative.”) Without more, the murky circumstances surrounding the fire do
not amount to persecution. Neither does the 2000 car accident amount to
persecution because Vasile failed to prove that the accident was on account of his
political opinion. Vasile testified that the driver was drunk, therefore substantial
evidence supports the IJ’s determination that the accident was caused on account of
the driver’s drunken state, not on account of Vasile’s political opinion. Vasile
offered no other evidence that compels us to find that he faces a loss of life or
freedom in Romania, therefore the IJ properly denied his request for withholding of
removal.

Domnica’s Petition for Review

       Domnica argues that the IJ did not provide cogent reasons for his adverse
credibility determination. The IJ based his credibility finding based on the
No. 06-1109                                                                    Page 6
discrepancies between Domnica’s testimony regarding (1) Vasile’s military
punishment, (2) his 1989 detention or house arrest, and (3) his level of political
involvement. Domnica focuses on the third discrepancy, which centers on whether
Vasile’s public criticism of the PDSR and his refusal to join the party meet the
definition of “heavily involved in politics.” Domnica argues that there is no
discrepancy between her asylum application and Vasile’s testimony because they
both assert that Vasile was persecuted based on his political opposition to the
PDSR. See Ssali v. Gonzales, 424 F.3d 556, 563 (7th Cir. 2005) (overturning IJ’s
adverse credibility finding because omission of party membership in asylum
application is insignificant when both application and testimony alleged detention
and torture based on political beliefs).

       The IJ gave a reasonable explanation for discrediting Domnica: her
characterization of Vasile’s political involvement was inconsistent with Vasile’s
testimony. When given a chance to explain this inconsistency, Domnica
downplayed the phrase “heavily involved in politics,” explaining that Vasile showed
some political interest but “gave up on it shortly afterwards.” The IJ correctly noted
that Domnica did more than just choose different words to express the same idea;
she “attempted to alter her testimony so that it [was] consistent with Vasile’s.”
Domnica offers no reasons that compel the IJ to find her credible; therefore, her
asylum application was properly denied.

      Because we are without jurisdiction to review Vasile’s asylum application,
and because he has failed to carry his burden of proof for withholding of removal,
we DENY his petition for review. Because the IJ’s adverse credibility
determination regarding Domnica is supported with specific, cogent reasons, we
also DENY her petition for review.